DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 11/04/2022. In virtue of this amendment: 
Claims 1, 7 and 11 are currently amended; and thus, 
Claims 1-11 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,894,508. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The applicant has requested the rejection be held in abeyance until the allowance of the present claims, and thus the rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the applicant has amended the claim to read “the optical device display the plurality of condensing marks by arranging each of them side by side in a direction indicating at least a traveling direction of another vehicle on a lane that intersects with a lane on which the vehicle exists” which is a feature not described in the originally field specification. 
Specifically, the claim now requires the condensing marks to indicate the traveling direction of the other vehicle, rather than the traveling direction of the vehicle. None of the specification indicates that the vehicle would be able to determine, and display the traveling direction of “another vehicle” as required by the claim. 
Applicant’s response included description of Fig.14A and Fig.16, and statement “patterns are position side by side in the traveling direction of the vehicle on the lane orthogonal to the lane on which the vehicle exists” which fails to support the claim amendment. 
For the purpose of compact prosecution, the examiner is interpreting the claim as cited in the remarks and specification, specifically that the condense mark are arranged side by side indicating a travel direction of the vehicle on a lane intersecting another lane on which another vehicle is traveling. 
Regarding claims 2-11, the claims are rejected based on dependency of rejected claim 1, as each dependent claim inherent the deficiency of the independent claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on 11/04/2022.
In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “patterns are position side by side in the traveling direction of the vehicle on the lane orthogonal to the lane on which the vehicle exists”, and this statement indicates that the invention is different from what is defined in the claim(s) because the claim recites “the optical device display the plurality of condensing marks by arranging each of them side by side in a direction indicating at least a traveling direction of another vehicle on a lane that intersects with a lane on which the vehicle exists”.
Specifically, the claim now requires the condensing marks to indicate the traveling direction of the other vehicle, rather than the traveling direction of the vehicle. None of the specification indicates that the vehicle would be able to determine, and display the traveling direction of “another vehicle” as required by the claim. 
For the purpose of compact prosecution, the examiner is interpreting the claim as cited in the remarks and specification, specifically that the condense mark are arranged side by side indicating a travel direction of the vehicle on a lane intersecting another lane on which another vehicle is traveling. 
Regarding claims 2-11, the claims are rejected based on dependency of rejected claim 1, as each dependent claim inherent the deficiency of the independent claim. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of US2017/0067609A1 hereinafter “Ichikawa”. 
Claim 1 A direction display device installed in a vehicle (¶43L1-3: a driving direction indicating unit), comprising: 
an optical device (¶47L2-4: first reflection unit [212] include a first reflector [212a] and a second reflector [212b]) that displays at least a condensing mark (¶47L9-11: the second reflector [212b] may form a first pattern area of the second pattern by reflecting the other portion of the light emitted from the first light source) which is a pattern indicating at least a travelling direction of the vehicle (¶39L1-4: the driving direction indicating unit form pattern that indicate the turning direction of the vehicle as illustrated in Fig.5) on a road surface 5around the vehicle (as shown in Fig.5 and 6 for example); and 
a lamp controller (¶36L5-6: a control unit) that controls lighting or blinking of the optical device, wherein the lamp controller: 
acquires a detection signal from a state detection device (¶36L4-5: a driving direction sensing unit), the state 10detection device being mounted on the vehicle and detecting a behavior of the vehicle and peripheral environmental information of the vehicle (¶36L11-14: the driving direction sensing unit may be configured to sense a driving direction of the vehicle that may include the turning direction of the vehicle or the reversing of the vehicle); and lights or blinks the optical device based on the detection signal (¶73L1-6: the control unit adjust the driving direction indicating unit installed on the vehicle to display the driving direction of the vehicle based on the sensing result of the driving direction sensing unit); 
          at least the condensing mark comprises a plurality of condensing marks, the optical device that displays the plurality of condensing marks by 15arranging each of them side by side in a direction indicating at least a travelling direction of an other vehicle on a lane that intersects with a lane on which the vehicle exists (as shown in Fig.26 for example; the mark [P1] [P2] are arranged side by side and indicating the direction of travel of the vehicle in a lane of another vehicle that intersects with the lane the vehicle is in)  (See 112 rejection above for examiner’s interpretation of the claim), and 
Youn does not explicitly disclose
one of the plurality of condensing marks to be displayed on a display region farthest from the vehicle is different in color from another one of the plurality of condensing marks to be displayed on a display region closest to the vehicle.  
Ichikawa discloses a vehicle lamp for displaying information on the road surfaces, wherein 
one of the plurality of condensing marks to be displayed on a display region farthest from the vehicle is different in color from another one of the plurality of condensing marks to be displayed on a display region closest to the vehicle. (¶146L1-8: generates green or blue light when the first mark [162a] is depicted, generates yellow laser light when the second mark [162b] is depicted, generates red laser when the third mark [162c] is depicted; as shown in Fig.21A) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driving indication unit disclosed by Youn to include the different color system as disclosed by Ichikawa.  
One of ordinary skill in the art would’ve been motivated because this would allow the system to illuminate different color lights based upon distance from the vehicle. 
Regrading claim 2, Youn in view Ichikawa hereinafter “Youn/Ichikawa” discloses in Youn the direction display device according to claim 1, wherein at least the traveling direction comprises 
a plurality of traveling directions, and the optical device corresponds to the plurality of travelling directions.  (¶37L1-12: driving direction indicating unit may be install on the front as illustrated in Fig.2, on the right as shown in Fig.5 or on the left as shown in Fig.9)
Regarding claim 4, Youn/Ichikawa discloses the direction display device according to claim 1, wherein 
Youn does not explicitly disclose
the lamp controller acquires a reflectance of a road surface around the vehicle from a road surface analyzer installed in the vehicle, and makes an illuminance by the optical device to a predetermined value or smaller when the reflectance is equal to or larger than a predetermined value.  
Ichikawa discloses a vehicle lamp for displaying information on the road surfaces, wherein 
the lamp controller acquires a reflectance of a road surface around the vehicle from a road surface analyzer (¶135L6-11: the road information communication system receives data related to the traveling road surface conditions such as an amount of rainfall on the traveling road, and frozenness circumstances of the road) installed in the vehicle, and makes an illuminance by the optical device to a predetermined value or smaller when the reflectance is equal to or larger than a predetermined value.  (¶136L1-12: the lighting tool analyze the circumstances related to the host vehicle and the like on the road and the road surface condition based on data, thereby controls the laser light source unit and the optical mechanism such that predetermined figure calling the attention of drivers in the vehicle and a different vehicle is depicted on the road surface or the like) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driving indication unit disclosed by Youn to include the road information communication system as disclosed by Ichikawa.  
Regarding claim 5, Youn/Ichikawa discloses the direction display device according to claim 1, wherein 
Youn does not explicitly disclose
wherein the lamp controller acquires a current position of the vehicle from a navigation device installed in the vehicle, and 
lights the optical device when the current position of the vehicle is in a blind spot for a driver of the other vehicle irrespective of the detection signal.  
Ichikawa discloses a vehicle lamp for displaying information on the road surfaces, wherein 
wherein the lamp controller acquires a current position of the vehicle from a navigation device installed in the vehicle, and lights the optical device when the current position of the vehicle is in a blind spot for a driver of the other vehicle irrespective of the detection signal.  (¶135L1-4: the navigation system has a GPS, map data, and the like, thereby sending a data signal related to the current position of the host vehicle to the light tool ECU) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driving indication unit disclosed by Youn to include the road information communication system as disclosed by Ichikawa.  
One of ordinary skill in the art would’ve been motivated because this would allow the system to adjust the illumiation system based on the position of the vehicle. 
Regarding claim 6, Youn/Ichikawa discloses in Youn the direction display device according to claim 1, wherein the optical device comprises: 
15a right turn optical device (¶37L1-12: driving direction indicating unit may be install on the front as illustrated in Fig.2) that displays one of the plurality of condensing marks indicating a right direction (as shown in Fig.5); and 
a left turn optical device (¶37L1-12: driving direction indicating unit may be install on the front as illustrated in Fig.2) that displays one of the plurality of condensing marks indicating a left direction (as shown in Fig.9), and 
the lamp controller lights or blinks either the right turn optical device or 20the left turn optical device in accordance with the detection signal. .(¶73L1-6: the control unit adjust the driving direction indicating unit installed on the vehicle to display the driving direction of the vehicle based on the sensing result of the driving direction sensing unit; ¶80L1-10: a first pattern [P1] such as a flickering pattern)     
Regarding claim 7, Youn/Ichikawa discloses in Youn the direction display device according to claim 6, wherein 
each of the right turn optical device and the left turn optical device displays the plurality of condensing marks by arranging each of them side by side in at least 25a travelling direction of the other vehicle on a lane orthogonal to a lane on which the vehicle exists (as shown in Fig.26 for example), and 
one of the plurality of condensing marks to be displayed on a display region farthest from the vehicle is different in color from another one of the plurality of condensing marks to be displayed on a display region closest to the vehicle. (Ichikawa ¶146L1-8: generates green or blue light when the first mark [162a] is depicted, generates yellow laser light when the second mark [162b] is depicted, generates red laser when the third mark [162c] is depicted; as shown in Fig.21A)
Regarding claim 8, Youn/Ichikawa discloses direction display device according to claim 7, wherein 
the lamp controller lights blinks one the right turn 5optical device, and the left turn optical device in accordance with the detection signal .(¶73L1-6: the control unit adjust the driving direction indicating unit installed on the vehicle to display the driving direction of the vehicle based on the sensing result of the driving direction sensing unit; ¶80L1-10: a first pattern [P1] such as a flickering pattern)     
Young does not explicitly disclose: 
the optical device further comprises a forward optical device that displays one of the plurality of condensing marks indicating a forward direction
Ichikawa discloses a vehicle lamp for displaying information on the road surfaces, wherein 
a forward optical device for displaying the condensing mark indicating a forward direction (as shown in Fig.7A, 7B) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driving indication unit disclosed by Youn to include a lighting device to show a mark in the forward direction as disclosed Ichikawa.  
One of ordinary skill in the art would’ve been motivated because this would allow the system to illuminate in front of the vehicle.
Regarding claim 9, Youn/Ichikawa discloses in Ichikawa for example, the direction display device according to claim 8, wherein 
the forward optical device displays the plurality of condensing marks by 10arranging each of them side by side in at least a travelling direction of the vehicle (as shown in Fig.9A for example), and one of the plurality of condensing marks to be displayed on a display region farthest from the vehicle is different in color from another one of the plurality of condensing marks to be displayed on a display region closest to the vehicle. (Ichikawa ¶146L1-8: generates green or blue light when the first mark [162a] is depicted, generates yellow laser light when the second mark [162b] is depicted, generates red laser when the third mark [162c] is depicted; as shown in Fig.21A)
Regarding claim 10, Youn/Ichikawa discloses the direction display device according to claim 6, wherein 
Young/Ichikawa does not explicitly disclose: 
each of the plurality of condensing marks looks deformed when viewed from a distant place from the vehicle.  
Young/Ichikawa inherently discloses the claimed limitation, as both Youn and Ichikawa discloses a reflecting surface specifically designed to cast the light onto the road surface for viewing; and therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to recognized that once you step out of the viewing angle of the light, the pattern will become distorted. 
20 Regarding claim 11, Youn/Ichikawa discloses in Youn the direction display device according to claim 10, wherein 
either the right turn optical device or the left turn optical device displays the plurality of condensing marks by arranging each of them side by side in at least a travelling direction of the other vehicle on a lane orthogonal to a lane on which the vehicle exists (as shown in Fig.26 of Youn for example), and 
.25one of the plurality of condensing marks to be displayed on a display region farthest from the vehicle and another one of the plurality of condensing marks to be displayed on a display region closest to the vehicle are arranged to be vertically overlapped with each other. (¶71L1-15: each of the reflectors may cause beams of light to overlap each other in any one of the first through third pattern area thereby increasing illuminance)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Youn/Ichikawa further in view of US2019/0176687A1 hereinafter “Nagata” 
Regarding claim 3, Youn/Ichikawa discloses the direction display device according to claim 1,
Youn/Ichikawa does not explicitly disclose: 
the lamp controller acquires a traveling speed of the vehicle from a vehicle speed sensor installed in the vehicle, and lights or blinks the optical device when the traveling speed is lower than a predetermined value.  
Nagata discloses a vehicle lamp for displaying information, wherein
the lamp controller acquires a traveling speed of the vehicle from a vehicle speed sensor installed in the vehicle (¶27L1-3:vehicle speed can be determine by one or more sensors), and lights or blinks the optical device when the traveling speed is lower than a predetermined value (¶28L1-23: if the vehicle is traveling slower than some determined speed threshold, it’s hazard lights maybe automatically activated).  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driving indication unit disclosed by Youn/Ichikawa to display warning when vehicle speed is lower than threshold as disclosed by Nagata. 
One of ordinary skill in the art would’ve been motivated because this would automatically indicate the vehicle is moving substantially slower than the flow of traffic to warn other drivers on the road. (Nagata ¶1-3)
Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued the prior art does not disclose the amended claim 1, specifically, “the optical dev ice displays the plurality of condensing mark by arranging each of them side by side in a direction indication at least a travelling direction of another vehicle on a  lane that intersect with a lane on which the vehicle exists.” 
The examiner respectfully disagrees, as indicated in the current and previous rejection, Youn discloses such feature in Fig.26 as pattern [P1] and [P2] are shown to be arranged side by side and in the lane that intersects with the lane the current vehicle is on which is further described in ¶75L1-9: Fig.26 illustrates an example of a cause where a vehicle indicates its turning direction at a crossroad. 
Furthermore, the applicant argues that claim 1 is “able to solve this problem, as "the condensing marks having different colors such that they are overlapped with each other as seen from the another vehicle so as to express the intention of the own vehicle by means of arrangement of the colors as seen from the another vehicle."
The examiner respectfully disagrees, as it is not necessary for the prior art to solve the same issue the applicant faces, as long as the technical features of the claimed invention is disclosed by the prior art, additionally, Youn discloses that the feature described allows “another vehicle coming from the turning direction of the vehicle at the crossroad may more easily recognize the driving direction of the vehicle” (¶75L7-8) which is the same issue faced by the applicant. 
For the at lease foregoing reasons, all rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 8, 2022